J-A28011-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 LISA MORGAN, INDIVIDUALLY AND           :   IN THE SUPERIOR COURT OF
 IN HER CAPACITY AS EXECUTOR OF          :        PENNSYLVANIA
 THE ESTATE OF BARBARA MCKIMMIE          :
 MUMMA AND TRUSTEE OF THE                :
 RISIDUARY TRUST OF ROBERT M.            :
 MUMMA                                   :
                                         :
                                         :
              v.                         :   No. 309 MDA 2018
                                         :
                                         :
 ROBERT M. MUMMA, II BARBARA             :
 MANN MUMMA LINDA MANN MUMMA             :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 BOBALI CORPORATION                      :
                                         :
                                         :
 APPEAL OF: ROBERT M. MUMMA, II          :

            Appeal from the Order Entered December 28, 2017
  In the Court of Common Pleas of Dauphin County Civil Division at No(s):
                           2010 CV 11490 EQ


BEFORE: LAZARUS, J., OLSON, J., and MUSMANNO, J.

JUDGMENT ORDER BY LAZARUS, J.:           FILED: NOVEMBER 5, 2018

      Robert M. Mumma, II, has appealed, pro se, the order entered in the

Court of Common Pleas of Dauphin County, deeming Appellee Lisa Morgan’s

Motion to Request Issuance of Final Order to be moot. We dismiss the appeal.

      The argument section of Mumma’s brief consists primarily of a copy of

a brief filed by Robert B. Eyre, Esquire, on Mumma’s behalf in the trial court

on or about July 23, 2013. Our Supreme Court has previously held that such
J-A28011-18



“incorporation by reference” is an unacceptable manner of appellate advocacy

for the proper presentation of a claim for relief to the Court. Commonwealth

v. Edmiston, 634 A.2d 1078, 1092 n.3 (Pa. 1993) (specifying that all claims

a litigant desires court to consider are required to be set forth in appellate

brief and not just incorporated by reference); Pines v. Farrell, 848 A.2d 94,

97 n.3 (Pa. 2004) (reliance on “briefs and pleadings already filed in this case”

was “not a recommended form of advocacy”).               The Rules of Appellate

Procedure specifically require a party to set forth in his or her brief, in relation

to the points of his argument or arguments, “discussion and citation of

authorities as are deemed pertinent,” as well as citations to statutes and

opinions of appellate courts and “the principle for which they are cited.”

Pa.R.A.P. 2119(a), (b).        Therefore our appellate rules do not allow

incorporation by reference of arguments contained in briefs filed with other

tribunals, or briefs attached as appendices, as a substitute for the proper

presentation of arguments in the body of the appellate brief.

      Mumma’s brief further violates the Rules of Appellate Procedure by

failing to include a statement of the court’s jurisdiction, this Court’s scope and

standard of review, a statement of the order in question, and a summary of

his argument, as required by Pa.R.A.P. 2111(a). Nor does Mumma include a

statement of place of raising or preservation of issues pursuant to Pa.R.A.P.

2117. Appellate briefs must conform materially to the requirements of the

appellate rules and this Court may quash or dismiss an appeal if the defect in

the brief is substantial. Commonwealth v. Adams, 882 A.2d 496, 497–98

                                       -2-
J-A28011-18



(Pa. Super. 2005); Pa.R.A.P. 2101. Although this Court is willing to construe

liberally materials filed by a pro se litigant, a pro se appellant enjoys no special

benefit.   Commonwealth v. Tchirkow, 160 A.3d 798, 804 (Pa. Super.

2017). Accordingly, pro se litigants must comply with the procedural rules set

forth in the Pennsylvania Rules of the Court. Commonwealth v. Lyons, 833
A.2d 245, 251–52 (Pa. Super. 2003).

      Finally, to the extent that Mumma includes in his brief four pages of

original argument, albeit devoid of either citation to the record or discussion

of and citation to authorities, that argument involves issues related to the

order of the trial court entered on December 13, 2013, and not the order

currently on appeal. Rule of Appellate Procedure 903 requires that an appeal

be filed within thirty days after the entry of the order from which it is taken.

See Pa.R.A.P. 903(a). Mumma never appealed the December 2013 order and,

thus, any claims relating to it are waived.

      In light of the foregoing, we find all of Mumma’s appellate issues waived

and we dismiss the appeal.

      Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/05/2018


                                       -3-